DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For Instant App.’s paragraphs see publication US20210260955A1.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:

“Fluid switching device” in claim(s) 2-3, 7-9, 12-14, and 17-19 includes the generic/nonce term “device” coupled with the function of ”fluid switching.” A return to the specification provides that the (¶ 7, 17 and 49) fluid switching device has a first port, a second port, a third port, and a fourth port. Therefor the limitation is interpreted as a fluid switching or diverting apparatus with at least four ports or equivalents thereof. 

“Flow regulating device” in claim(s) 1-3, 8-9, 11-14, and 18-20 includes the generic/nonce term “device” coupled with the function of ”flow regulation.” A return to the specification provides that the flow (¶ 16) regulating device throttles and depressurizes a refrigerant; (¶ 26 and 50) the flow regulating device includes an electronic expansion valve and a check valve connected in parallel; (¶ 51) the flow regulating device 5 may further include a throttle unit 52 and a valve unit 51; and (¶ 51) the flow regulating device 5 includes a valve body. The corresponding ports of the valve unit 51 and the throttle unit 52 are provided in the valve body. Here, the valve unit 51 and the throttle unit 52 may both have valve cores. The valve unit 51 and the throttle unit 52 can also share a valve core.  Therefor the limitation is interpreted as an expansion valve and a valve, a throttle and a valve, or equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "flow adjusting device." The Office interprets and suggests amending to -- flow regulating device --. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-11, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by SUZUKI (US 2017151857, hereinafter SUZUKI).
Regarding claim 1, SUZUKI discloses:
A heat pump system, comprising:
a compressor (21), a first heat exchanger (14), a second heat exchanger (25), a third heat exchanger (22), a fourth heat exchanger (15), a flow regulating device (26, 28a, 28b, 28c, 28g, 29a, 29b, and 29e) and a throttle element (30);
the second heat exchanger (25) comprising a first heat exchange portion (FIG. 15; 25’s left side) and a second heat exchange portion (FIG. 15; 25’s right side) which are capable of exchanging heat with each other, the throttle element (30) being connected between an outlet of the first heat exchange portion and an inlet of the first heat exchanger (14), an inlet of the first heat exchange portion being capable of communicating with at least one of a second port (via 28a) of the third heat exchanger (22) and an outlet of the fourth heat exchanger (15), and the flow regulating device being connected between the second port of the third heat exchanger and the inlet of the first heat exchange portion;
a first port (via 20c) of the third heat exchanger (22) being capable of communicating with an inlet of the compressor (21), and the outlet of the fourth heat exchanger (15) being capable of communicating with the second port of the third heat exchanger (22) through the flow regulating device; or,
the first port of the third heat exchanger (22) communicating with the outlet of the fourth heat exchanger (15), and the fourth heat exchanger being capable of communicating with the flow regulating device (26, 28a, 28b, 28c, 28g, 29a, 29b, and 29e) through the third heat exchanger (22);
an inlet of the second heat exchange portion (FIG. 15) communicating with an outlet of the first heat exchanger (14), and an outlet of the second heat exchange portion (FIG. 15) being capable of communicating with the inlet of the compressor (21);
the heat pump system comprising a heating mode (FIG. 5) in which the first port of the third heat exchanger (22) is in communication with the inlet of the compressor (21), an outlet of the compressor (21) is in communication with an inlet of the fourth heat exchanger (15), the outlet of the fourth heat exchanger is in communication with the second port of the third heat exchanger (22) through the flow regulating device, the throttle element (30) is closed, and the flow regulating device (26, 28a, 28b, 28c, 28g, 29a, 29b, and 29e) throttles and depressurizes a refrigerant.

Regarding claim 10, SUZUKI discloses the limitations of claim 1. SUZUKI additionally teaches:
a gas-liquid separator (31), an inlet of the gas-liquid separator (31) is capable of communicating (via 28c) with the first port (via 20c) of the third heat exchanger (22) and/or the outlet of the second heat exchange portion (25’s right side via 29c), and an outlet of the gas-liquid separator (31) is in communication with the inlet of the compressor (21).

Regarding claim 11, SUZUKI discloses:
A heat pump system, comprising:
a compressor (FIG. 15; 21), a first heat exchanger (14), a second heat exchanger (25), a third heat exchanger (22), a flow regulating device (26, 28a, 28b, 28c, 28g, 29a, 29b, and 29e) and a throttle element (30);
the first heat exchanger being located in an air-conditioning box (10);
the third heat exchanger (22) having a first port (via 20c) and a second port (via 28a);
the second heat exchanger (25) comprising a first heat exchange portion (FIG. 15; 25’s left side) and a second heat exchange portion (FIG. 15; 25’s right side) which are capable of exchanging heat with each other, the throttle element being connected between an outlet of the first heat exchange portion (FIG. 15; 25’s left side) and an inlet of the first heat exchanger (14), an inlet of the first heat exchange portion (FIG. 15) being capable of communicating with the second port of the third heat exchanger (22), the flow regulating device (28a and 28g of 26, 28a, 28b, 28c, 28g, 29a, 29b, and 29e) being connected between the second port of the third heat exchanger (22) and the inlet of the first heat exchange portion;
an inlet of the second heat exchange portion (FIG. 15; 25’s right side) communicating with an outlet of the first heat exchanger (14), and an outlet of the second heat exchange portion (FIG. 15; 25’s right side) communicating with an inlet of the compressor (21);
wherein the heat pump system comprises a cooling mode (FIG. 4) in which an outlet of the compressor (21) is in communication with the first port of the third heat exchanger (22), the second port of the third heat exchanger (22) is in communication with the throttle element (30) through the flow regulating device (26, 28a, 28b, 28c, 28g, 29a, 29b, and 29e) and the first heat exchange portion (FIG. 15), the throttle element (30) is in communication with the inlet of the first heat exchanger (14), the outlet of the first heat exchanger (14) is in communication with the inlet of the compressor (21) through the second heat exchange portion (FIG. 15), the throttle element throttles and depressurizes a refrigerant, and the flow regulating device (26 and 28a of 26, 28a, 28b, 28c, 28g, 29a, 29b, and 29e) is opened.

Regarding claim 20, SUZUKI discloses the limitations of claim 11. SUZUKI additionally discloses:
wherein the flow regulating device (26, 28b, and 28c of 26, 28a, 28b, 28c, 28g, 29a, 29b, and 29e) comprises an electronic expansion valve (26; ¶ 62, control valve 26 including an expansion part configured to decompress the refrigerant flowing into the outdoor heat exchanger 22) and a check valve (29b) connected in parallel.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-9 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI (US2017151857A1, hereinafter SUZUKI) in view of MINGHUI (CN104121722B, hereinafter MINGHUI).
Regarding claim 2, SUZUKI discloses the limitations of claim 1. SUZUKI lacks a fluid switching device.
MINGHUI teaches:
a fluid switching device (3) having a first port (3a), a second port (3b), a third port (3c), and a fourth port (3d), the first port (3a) of the fluid switching device (3) is capable of communicating with the outlet of the compressor (1) or the outlet of the fourth heat exchanger (2), the second port (3b) of the fluid switching device (3) is capable of communicating with the inlet of the first heat exchange portion (FIG. 1) …, the third port (3c) of the fluid switching device (3) is capable of communicating with the outlet of the second heat exchange portion (FIG. 1) and/or the inlet of the compressor (1), and the fourth port (3d) of the fluid switching device (3) is capable of communicating with the first port of the third heat exchanger (4).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine SUZUKI with the teachings of MINGHUI to employ a four way valve to more efficiently divert and mix refrigerant flows from the fourth heat exchanger in addition to two-way valves so that the two way valves and the four-way valve act as backup systems for each other improving reliability.

Regarding claim 3, SUZUKI as modified teaches the limitations of claim 2. MINGHUI additionally teaches:
wherein the heat pump system comprises a cooling mode (open arrows) in which the outlet of the compressor (represented by 1) is in communication with the inlet of the fourth heat exchanger (represented by 2), the throttle element (represented by 5) throttles and depressurizes the refrigerant, the flow regulating device (represented by 3, 5, 6, 7, 8, 9) is opened, the first port of the fluid switching device (3) is in communication with the fourth port of the fluid switching device (3), and the outlet of the fourth heat exchanger (2) is in communication with the first port of the fluid switching device (3).

Regarding claim 4, SUZUKI as modified teaches the limitations of claim 3. SUZUKI additionally teaches:
wherein the heat pump system further comprises a flow control device (28g to 25 to 14 to 27 to 25 to 31) connected to the second heat exchanger (25), and the flow control device (28g to 25 to 14 to 27 to 25 to 31) is used to control flow of the refrigerant flowing through the second heat exchanger.

Regarding claim 5, SUZUKI as modified teaches the limitations of claim 4. SUZUKI additionally teaches:
wherein the flow control device (28g to 25 to 14 to 27 to 25 to 31) comprises a first branch (from 27 to 29c) connected in parallel with the first heat exchange portion (FIG. 15; 25’s left side) and a first valve member (27) disposed at the first branch, and the first valve member is capable of controlling the flow of the refrigerant flowing through the first heat exchange portion (FIG. 15) and the first branch.

Regarding claim 6, SUZUKI as modified teaches the limitations of claim 4. SUZUKI additionally teaches:
wherein the flow control device (28g to 25 to 14 to 27 to 25 to 31) comprises a second branch (28g to 30) connected in parallel with the second heat exchange portion (FIG. 15) and a second valve member (28g) disposed at the second branch, and the second valve member is capable of controlling the flow of the refrigerant flowing through the second heat exchange portion (FIG. 15) and the second branch.

Regarding claim 7, SUZUKI as modified teaches the limitations of claim 3. SUZUKI as modified additionally teaches:
wherein the heat pump system further comprises a three-way valve (28g) having a first connecting port (from 23), a second connecting port (to 20m) and a third connecting port (to 20e), the first connecting port communicates with the outlet of the compressor (21), the second connecting port communicates with the inlet of the fourth heat exchanger (15), and the third connecting port communicates with the first port of the fluid switching device (see FIG. 15 illustration below, MINGHUI 3 via heat exchanger 15); and
wherein in the cooling mode (FIG. 4) of the heat pump system, the first connecting port is in communication with the third connecting port.

    PNG
    media_image1.png
    1087
    844
    media_image1.png
    Greyscale


Regarding claim 8, SUZUKI as modified teaches the limitations of claim 2. SUZUKI as modified additionally teaches:
wherein the heat pump system further comprises a dehumidifying mode (FIG. 4) in which the outlet of the compressor (21)is in communication with the inlet of the fourth heat exchanger (15), the throttle element (30) is opened, the first port of the fluid switching device (see FIG. 15 illustration above, MINGHUI 3) is in communication with the second port of the fluid switching device, and the flow regulating device (28b and 28c of 26, 28a, 28b, 28c, 28g, 29a, 29b, and 29e) is closed.

Regarding claim 9, SUZUKI as modified teaches the limitations of claim 2. SUZUKI additionally teaches:
wherein the heat pump system further comprises a heating and dehumidifying mode (FIG. 6) in which the first port of the third heat exchanger (22) is in communication with the inlet of the compressor (21), the outlet of the compressor (21) is in communication with the inlet of the fourth heat exchanger (15), the throttle element (30) is opened, the flow regulating device (26, 28b, and 28c of 26, 28a, 28b, 28c, 28g, 29a, 29b, and 29e) is opened, the first port of the fluid switching device (see FIG. 15 illustration above, MINGHUI 3) is in communication with the second port of the fluid switching device, and the third port of the fluid switching device is in communication with the fourth port of the fluid switching device.


Regarding claim 12, SUZUKI discloses the limitations of claim 11. MINGHUI additionally discloses:
…
the first port of the third heat exchanger (22) is capable of communicating with the inlet of the compressor (21), and the outlet of the fourth heat exchanger (15) is capable of communicating with the second port of the third heat exchanger through the flow regulating device (26, 28a, 28b, 28c, 28g, 29a, 29b, and 29e); or,
the first port of the third heat exchanger (22) communicates with the outlet of the fourth heat exchanger (15), and the fourth heat exchanger is capable of communicating with the flow regulating device (26, 28a, 28b, 28c, 28g, 29a, 29b, and 29e)through the third heat exchanger (22);
….
SUZUKI lacks a fluid switching device.
MINGHUI additionally teaches:
wherein the heat pump system further comprises a fourth heat exchanger (represented by 2) and a fluid switching device (3) having a first port, a second port, a third port and a fourth port, the fourth heat exchanger (represented by 2) is located in the air-conditioning box (represented by 20), and the inlet of the first heat exchange portion (represented by 6) is capable of communicating with at least one of the second port of the third heat exchanger (represented by 4) and an outlet of the fourth heat exchanger (represented by 2);
…
the first port of the fluid switching device (3) is capable of communicating with the outlet of the compressor (represented by 1) or the outlet of the fourth heat exchanger (represented by 2), the second port of the fluid switching device is capable of communicating with the inlet of the first heat exchange portion (represented by 6) and/or the flow regulating device (represented by 3, 5, 6, 7, 8, 9), the third port of the fluid switching device is capable of communicating with the outlet of the second heat exchange portion (represented by 6) and/or the inlet of the compressor (represented by 1), and the fourth port of the fluid switching device (3) is capable of communicating with the first port of the third heat exchanger (represented by 4).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine SUZUKI with the teachings of MINGHUI to employ a four way valve to more efficiently divert and mix refrigerant flows from the fourth heat exchanger in addition to two-way valves so that the two way valves and the four-way valve act as backup systems for each other improving reliability.

Regarding claim 13, SUZUKI as modified teaches the limitations of claim 12. SUZUKI additionally teaches:
a heating mode (FIG. 5) in which the first port of the third heat exchanger (22) is in communication with the inlet of the compressor (21), an outlet of the compressor (21) is in communication with an inlet of the fourth heat exchanger (15), the outlet of the fourth heat exchanger (15) is in communication with the second port of the third heat exchanger (22) through the flow regulating device, the throttle element is closed, and the flow regulating device (26, 28a, 28b, 28c, 28g, 29a, 29b, and 29e) throttles and depressurizes the refrigerant;
MINGHUI additionally teaches:
in the heating mode, the outlet of the fourth heat exchanger (represented by 2) communicates with the first port of the fluid switching device (3);
the first port (3a) of the fluid switching device (3) is in communication with the second port (3b) of the fluid switching device (3);
the refrigerant flows to the third heat exchanger (represented by 4) after being throttled and depressurized by the flow adjusting device (represented by 3, 5, 6, 7, 8, 9);
the third port (3c) of the fluid switching device (3) is in communication with the fourth port (3d) of the fluid switching device (3), and the third port of the fluid switching device (3) is in communication with the inlet of the compressor (represented by 1).

Regarding claim 14, SUZUKI as modified teaches the limitations of claim 12. MINGHUI additionally teaches:
wherein in the cooling mode (open arrows), the outlet of the compressor (represented by 1) communicates with the inlet of the fourth heat exchanger (represented by 2), the outlet of the fourth heat exchanger (represented by 2) communicates with the first port of the fluid switching device (3);
the first port of the fluid switching device communicates with the fourth port of the fluid switching device;
the flow regulating device (represented by 3, 5, 6, 7, 8, 9) communicates with the third heat exchanger (represented by 4) and the first heat exchange portion (represented by 6); and
the refrigerant flows to the first heat exchanger (represented by 10) after being throttled and depressurized by the throttle element (represented by 5).

Regarding claim 15, SUZUKI as modified teaches the limitations of claim 12. SUZUKI additionally teaches:
wherein the heat pump system further comprises a flow control device (28g to 25 to 14 to 27 to 25 to 31) connected with the second heat exchanger (25), and the flow control device is used to control flow of the refrigerant flowing through the second heat exchanger (25).

Regarding claim 16, SUZUKI as modified teaches the limitations of claim 15. SUZUKI additionally teaches:
wherein the flow control device (28g to 25 to 14 to 27 to 25 to 31) comprises a first branch (from 27 to 29c) connected in parallel with the first heat exchange portion (FIG. 15; 25’s left side) and a first valve member (27) disposed at the first branch, and the first valve member is capable of controlling the flow of the refrigerant flowing through the first heat exchange portion and the first branch; or
the flow control device (28g to 25 to 14 to 27 to 25 to 31) comprises a second branch (28g to 30) connected in parallel with the second heat exchange portion (FIG. 15) and a second valve member (28g) disposed at the second branch, and the second valve member is capable of controlling the flow of the refrigerant flowing through the second heat exchange portion and the second branch.

Regarding claim 17, SUZUKI as modified teaches the limitations of claim 12. SUZUKI as modified additionally teaches:
wherein the heat pump system further comprises a three-way valve (28g) having a first connecting port (from 23), a second connecting port (to 20m) and a third connecting port (to 20e), the first connecting port communicates with the outlet of the compressor (21), the second connecting port communicates with the inlet of the fourth heat exchanger (15), and the third connecting port communicates with the first port of the fluid switching device (see FIG. 15 illustration above, MINGHUI 3 by way of heat exchanger 15); and
wherein in the cooling mode (FIG. 4), the first connecting port is in communication with the third connecting port.

Regarding claim 18, SUZUKI as modified teaches the limitations of claim 12. SUZUKI as modified additionally teaches:
wherein the heat pump system comprises a dehumidifying mode (FIG. 4) in which the outlet of the compressor (21) is in communication with the inlet of the fourth heat exchanger (15), the inlet of the first heat exchange portion (25’s left side) communicates with the outlet of the fourth heat exchanger (15), the flow regulating device (28b and 28c of 26, 28a, 28b, 28c, 28g, 29a, 29b, and 29e) is closed, and the throttle element (30) throttles and depressurizes the refrigerant in the dehumidifying mode (FIG. 4), the outlet of the fourth heat exchanger (15) communicates with the first port of the fluid switching device (see FIG. 15 illustration above, MINGHUI 3); the first port of the fluid switching device communicates with the second port of the fluid switching device;
the refrigerant flows to the first heat exchanger (14) after being throttled and depressurized by the throttle element (30);
the outlet of the second heat exchange portion (25’s right side) is in communication with the inlet of the compressor (21);
the third heat exchanger (22) communicates with the outlet of the flow regulating device (28a and 28g of 26, 28a, 28b, 28c, 28g, 29a, 29b, and 29e), and the flow regulating device is closed in the dehumidifying mode (FIG. 4).

Regarding claim 19, SUZUKI as modified teaches the limitations of claim 12. SUZUKI additionally teaches:
wherein the heat pump system comprises a heating and dehumidifying mode (FIG. 6) in which the second port of the third heat exchanger (22) and the outlet of the fourth heat exchanger (15) are both in communication with the inlet of the first heat exchange portion (25’s left side), the first port of the third heat exchanger (22) communicates with the inlet of the compressor (21), the outlet of the compressor (21) is in communication with the inlet of the fourth heat exchanger (15), the throttle element is opened, and the flow regulating device (26, 28b, and 28c of 26, 28a, 28b, 28c, 28g, 29a, 29b, and 29e) is opened;
in the heating and dehumidifying mode (FIG. 6), the outlet of the fourth heat exchanger (15) communicates with the first port of the fluid switching device (see FIG. 15 illustration above, MINGHUI 3);
the first port of the fluid switching device (MINGHUI 3) is in communication with the second port of the fluid switching device (MINGHUI 3);
the refrigerant flows to the first heat exchanger (14) after being throttled and depressurized by the throttle element (30), the outlet of the second heat exchange portion communicates with the inlet of the compressor (21);
the flow regulating device (26, 28a, 28b, 28c, 28g, 29a, 29b, and 29e) communicates the second port of the fluid switching device and the third heat exchanger (22);
the third port of the fluid switching device is in communication with the fourth port of the fluid switching device, and the third port of the fluid switching device communicates with the inlet of the compressor (21).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

KARL (US-20010003311-A1) teaches a(n): VEHICLE AIR CONDITIONING CIRCUIT USING A REFRIGERANT FLUID IN THE SUPERCRITICAL STATE.
TANAKA (US-20190145669-A1) teaches a(n): REFRIGERATION CYCLE APPARATUS.
ZHANG (US-20120031140-A1) teaches a(n): ELECTRIC VEHICLE AND THERMAL MANAGEMENT SYSTEM THEREOF.
SCHROEDER (US-20200023709-A1) teaches a(n): COOLING SYSTEM OF A VEHICLE, COMPRISING A COOLANT CIRCUIT WHICH CAN BE OPERATED AS A COOLING CIRCUIT FOR AN AC OPERATION AND AS A HEAT PUMP CIRCUIT FOR A HEATING OPERATION.
SUZUKI (US-20170210202-A1) teaches a(n): VEHICULAR AIR-CONDITIONING DEVICE.
HECKT (US-20070283703-A1) teaches a(n): AIR CONDITIONING UNIT FOR VEHICLES AND METHOD OF OPERATING THE SAME.
DI VITO (US-20050204768-A1) teaches a(n): AIR CONDITIONER.
CASAR (US-20050034473-A1) teaches a(n): AIR-CONDITIONING SYSTEM FOR A MOTOR VEHICLE.
DONG (US-20210260955-A1) teaches a(n): HEAT PUMP SYSTEM.
HEYL (US-20040134216-A1) teaches a(n): COMBINED COOLING PLANT/HEAT PUMP FOR COOLING, HEATING AND DEHUMIDIFYING A MOTOR VEHICLE INTERIOR.
FEUERECKER (US-20040129012-A1) teaches a(n): HEATING/COOLING CIRCUIT FOR AN AIR-CONDITIONING SYSTEM OF A MOTOR VEHICLE, AIR-CONDITIONING SYSTEM AND A METHOD FOR CONTROLLING THE SAME.
HORSTMANN (US-20040055320-A1) teaches a(n): AIR-CONDITIONING UNIT WITH ADDITIONAL HEAT TRANSFER UNIT IN THE REFRIGERANT CIRCUIT.
SATZGER (US-20040011070-A1) teaches a(n): AIR CONDITIONING SYSTEM.
ITOH (US-20020046570-A1) teaches a(n): HEAT PUMP CYCLE HAVING INTERNAL HEAT EXCHANGER.
BURK (US-20010052238-A1) teaches a(n): AIR-CONDITIONING SYSTEM WITH AIR-CONDITIONING AND HEAT-PUMP MODE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763




/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763